—Appeal by the defendant from a judgment of the Supreme Court, Richmond County (Rooney, J.), rendered June 21, 2000, convicting him of criminally negligent homicide and assault in the third degree (three counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The trial court properly determined that, in making each of his Batson challenges (see, Batson v Kentucky, 476 US 79), the defendant failed to make the requisite prima facie showing of purposeful discrimination (see, People v Allen, 86 NY2d 101). In any event, the record supports the court’s conclusion that the prosecutor’s proffered justifications for each of the peremptory challenges, all of which were race-neutral, were not pretextual (see, People v Allen, supra, at 104).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, without merit (see, CPL 470.05 [2]; cf., People v Albert, 85 NY2d 851). Ritter, J. P., Goldstein, H. Miller and Townes, JJ., concur.